Detailed Action
Status of Claims
This is office action in response to the communication filed 09/13/2022. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2022 has being considered by the examiner.

Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 and 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and sets forth an electronic device initiates hydraulic fracturing. The specification sets forth a pump initiates hydraulic fracturing but does not disclose that the pump is run by an electronic device therefore the specification does not have support for this limitation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


It is noted that claim 18 is an apparatus claim which sets forth an apparatus claim reciting 3 steps “performing the cooling process”, “terminating the cooling process”, and “initiating hydraulic fracturing”.  The claim is unclear as an apparatus claim positively recites method steps.  A single claim that recites both an apparatus and method steps of using the apparatus is indefinite.  See MPEP 2173.05(p).


Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 1-5 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Pat No 8082105) in view of Emery (US Pat No 4476932)

Claim 1

Ryu teaches that, One or more non-transitory computer-readable media comprising instructions that, upon execution of the instructions by a processor of an electronic device, are to cause the electronic device to, (Ryu Col 22 line 47 "A computerized method for measuring in-situ stress in rock using a thermal crack") identify a stage of a multi-stage borehole (col 1 lines 48-53 and Fig 1 Ryu Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress" examiners note, citing the creation of the borehole; Ryu col 5 line 32-39 “According to one aspect of the present invention, maximum and minimum horizontal principal stresses are decided by: fanning a plurality of cracks at different points in the borehole wall, creating a plurality of first equations, and calculating a plurality of solutions of maximum and minimum horizontal principal stresses; and performing a least square method using the plurality of solutions of maximum and minimum horizontal principal stresses” examiners note: deciding where to determine the stresses in the borehole, and applying Col 1 lines 48-53 in the test section to further identify a stage to test.) identify a parameter of rock that is adjacent the multi-stage borehole  (Ryu Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress" examiners note, citing the target rock adjacent to the borehole, a parameter was identified that made it a target rock col 2 line 3-8 discuss a possible parameter for target being the type of rock.) simulate (col 2 line 40-44 & col 20 line 20-23), based on the parameter, a cooling process that is to be performed on the rock according to a criteria of the cooling process; and (Ryu Col 2 line 58-59 "first cooling step of cooling a wall of the borehole," examiners note, type of rock would be a parameter which dictates the cooling process and thermo characteristics of the rock. col 2 line 3-8 discuss a possible parameter for target being the type of rock.) output a visual representation of an indication of the criteria for use in performing the cooling process (Ryu Fig 8 col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. 8A through 8J are resultant screens showing a thermal crack growing with the lapse of time;") induce axial stress (Ryu fig 3 disclosure of axial crack supported by col 12 line 9-12; disclosing a vertical or axial stress) at the identified stage of the multi-stage borehole (Ryu col 2 line 58; discussing the target rock) by performing the cooling process (Ryu Fig 2 element M30); and terminate the cooling process (Ryu Fig 2 element M31); and when the induced axial tensile stress equals a threshold value identified by the cooling process. (Ryu Col 12 line 3-12; disclosing the calculation of maximum stress in a borehole to determine fracture pressure identified by a cooling process and simulation)

While Ryu discloses a simulation involving a cooling process on a target formation to determine critical stress, Ryu does not disclose that it would initiate a hydraulic fracturing process. 

However, Emery discloses a process for: initiating hydraulic fracturing after a cooling treatment (Emery col 1 line 64-68; disclosing fracture operations specifically after cooling the borehole.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of hydraulic fracturing as taught in Emery to improve the simulation treatment of Ryu for the predictable result of determining critical stress of a rock/induce tensile stress and then fracturing the rock.
		

Claim 2

	Ryu teaches that: The one or more non-transitory computer-readable media of claim 1, wherein the parameter of the rock is related to thermal conductivity of the rock (Ryu "Col 19 line 6-11 "The examples (Example 1) performed here have the following general input data: Thermal and mechanical properties for the surrounding rock are as follows: Linear thermal expansion coefficient a =6.64 e-61° C.; Thermal conductivity k=2.63 W/rn/° C. ; Specific heat at constant pressure CP =710 J/kg/0 C.;"), thermal expansion of the rock, specific heat of the rock, a Young's modulus related to the rock, a Poisson ratio related to the rock, density of the rock, axial tensile stress of the rock, or tensile strength of the rock. (Ryu col 5 line 32-39 "According to one aspect of the present invention, maximum and minimum horizontal principal stresses are decided by: fanning a plurality of cracks at different points in the borehole wall, creating a plurality of first equations, and calculating a plurality of solutions of maximum and minimum horizontal principal stresses; and performing a least square method using the plurality of solutions of maximum and minimum horizontal principal stresses") 

	Claim 3
	
Ryu teaches that: The one or more non-transitory computer-readable media of claim 1, wherein the identification of the parameter is based on prior analysis of one or more samples of the rock. (Ryu Col 14 line 25-30 "When the material constants E, v, o. and a, are given, the maximum horizontal principal stress a 1, the minimum horizontal principal stress a 2, and the vertical stress a3 can be decided. These physical properties (the material constants) of rock are evaluated by testing core samples obtained at a test position.")

	Claim 4

	Ryu teaches that: The one or more non-transitory computer-readable media of claim 1, wherein the criteria is related to a type of cooling agent that is to be used during the cooling process. (Ryu col 10 line 28-30 "In this closely contacted state, the coolant r (liquefied nitrogen) about -I 96° C., primarily cools the borehole wall w.")

	Claim 5

	Ryu teaches that: The one or more non-transitory computer-readable media of claim 1, wherein the criteria is related to a time period over which the cooling process is to be performed. (Ryu col 8 lines 52-56 "As will be described below, in order to measure in-situ stress in rock, temperature of the borehole wall w must be accurately obtained at a point of time when cracks are generated in the borehole wall w due to the cooling of the coolant r.")

	Claim 7 

	Ryu teaches that: The one or more non-transitory computer-readable media of claim 1, wherein the criteria is related to a pre-identified induced axial tensile stress. (Ryu col 15 line 42-44 “Thus, in the first cooling step in the vertical borehole, only the value of the tensile strength, which can be obtained from the laboratory test, is required.” Ryu col 4 line 57-60 "According to one aspect of the present invention, in situ stress includes maximum and minimum horizontal principal stresses, which act in directions perpendicular to each other on a plane perpendicular to an axis of the borehole;")

	Claim 8

	Ryu teaches that: The one or more non-transitory computer-readable media of claim 7, wherein the preidentified induced axial tensile stress is based on tensile strength of the rock and in-situ stress of the rock, (Ryu col 1 line 7-12 “The present invention relates to a method and apparatus for measuring in-situ stress in rock, and more particularly, to a method and apparatus for measuring in-situ stress in rock, in which the in-situ stress in rock is measured by applying heat to the rock using a cryogenic coolant to thereby generate cracks.” Ryu Col 6 line 39-48 "Referring to FIGS. 4 through 6, an apparatus 100 for measuring in-situ stress in rock using a thermal crack according to an exemplary embodiment of the present invention bores a borehole h into the ground in which an underground structure such as a tunnel will be installed, and then applies cryogenic heat to a wall w of the borehole so as to generate cracks thereby measuring the in-situ stress in the rock. The measuring apparatus comprises a coolant container 10, a close-contact means, a temperature sensor 40, a coolant injecting means, and a crack detecting means.")

	Claim 9

 	Ryu teaches that: A method comprising: identifying, by an electronic device, a parameter of rock adjacent to a stage of a multistage borehole; (Ryu col 1 lines 48-53 and Fig 1 and Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress" examiners note, citing the target rock adjacent to the borehole, a parameter was identified that made it a target rock. Ryu col 6 line 29-31 "FIG. 4 is a schematic view illustrating an apparatus for measuring in-situ stress in rock using a thermal crack according to an exemplary embodiment of the present invention," examiners note: deciding where to determine the stresses in the borehole, and applying Col 1 lines 48-53 in the test section to further identify a stage to test.) simulating (col 2 line 40-44 & col 20 line 20-23), by the electronic device, a cooling process performed on the rock according to a criteria of the cooling process; and (Ryu Fig 8 col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. 8A through 8J are resultant screens showing a thermal crack growing with the lapse of time;" Ryu col 6 line 32-34 "wherein FIG. 4A shows the state in which a coolant container is expanded, and FIG. 4B shows the state in which a coolant container is contracted.") outputting, by the electronic device based on the parameter of the rock and the criteria of the cooling process, a visual representation of an indication of an aspect of the cooling process. (Ryu col 19 line 33-34 "The sequence off fracturing (cracking) during the initial cooling cycle can be visualized from FIG. 8A-8J." Fig 8 col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. 8A through 8J are resultant screens showing a thermal crack growing with the lapse of time;") induce axial stress (Ryu fig 3 disclosure of axial crack supported by col 12 line 9-12; disclosing a vertical or axial stress) at the identified stage of the multi-stage borehole (Ryu col 2 line 58; discussing the target rock) by performing the cooling process (Ryu Fig 2 element M30); and terminate the cooling process (Ryu Fig 2 element M31); and when the induced axial tensile stress equals a threshold value identified by the cooling process. (Ryu Col 12 line 3-12; disclosing the calculation of maximum stress in a borehole to determine fracture pressure identified by a cooling process and simulation)

While Ryu discloses a simulation involving a cooling process on a target formation to determine critical stress, Ryu does not disclose that it would initiate a hydraulic fracturing process. 

However, Emery discloses a process for: initiating hydraulic fracturing after a cooling treatment (Emery col 1 line 64-68; disclosing fracture operations specifically after cooling the borehole.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of hydraulic fracturing as taught in Emery to improve the simulation treatment of Ryu for the predictable result of determining critical stress of a rock/induce tensile stress and then fracturing the rock.

	Claim 10

	Ryu teaches that: The method of claim 9, wherein the parameter of the rock is related to thermal conductivity of the rock, thermal expansion of the rock, (Ryu "Col 19 line 6-11 ""The examples (Example 1) performed here have the following general input data: Thermal and mechanical properties
for the surrounding rock are as follows: Linear thermal expansion coefficient a =6.64 e-61° C.; Thermal conductivity k=2.63 W/rn/° C. ; Specific heat at constant pressure CP =710 J/kg/0 C.;") specific heat of the rock, a Young's modulus related to the rock, a Poisson ratio related to the rock, density of the rock, axial tensile stress of the rock, or tensile strength of the rock. (Ryu col 5 line 32-39 “According to one aspect of the present invention, maximum and minimum horizontal principal stresses are decided
by: fanning a plurality of cracks at different points in the borehole wall, creating a plurality of first equations, and calculating a plurality of solutions of maximum and minimum
horizontal principal stresses; and performing a least square method using the plurality of solutions of maximum and minimum horizontal principal stresses")

	Claim 11

Ryu teaches that: The method of claim 9, wherein the criteria of the cooling process is related to a type of cooling agent that is to be used during the cooling process. (Ryu col 10 line 28-30 "In this closely contacted state, the coolant r (liquefied nitrogen) about -I 96° C., primarily cools the boreholewall w.")

Claim 12

	Ryu teaches that: The method of claim 9, wherein the criteria is related to a time period over which the cooling process is to be performed. (Ryu col 8 lines 52-56 "As will be described below, in order to measure in-situ stress in rock, temperature of the borehole wall w must be accurately obtained at a point of time when cracks are generated in the borehole wall w due to the cooling of the coolant r.")

	Claim 13

	Ryu teaches that: The method of claim 9, wherein the criteria is related to a pre-identified induced axial tensile stress. (Ryu col 4 line 57-60 "According to one aspect of the present invention, in situ stress includes maximum and minimum horizontal principal stresses, which act in directions perpendicular to each other on a plane perpendicular to an axis of the borehole;")

	Claim 14

	Ryu teaches that: The method of claim 13, wherein the pre-identified induced in axial tensile stress is based on a maximum surface treating pressure that is to be sustained by a wellhead of theborehole during a hydraulic fracturing of the rock. (Ryu col 2 line 15-25 "As described above, hydraulic fracturing has a limitation in that only two parts of principal stress can be measured. In other words, hydraulic fracturing has a limitation in that, since the vertical stress is set to the surface load (density*mass*height), the maximum and minimum principal stress can be measured in only a horizontal direction, and thus in-situ stress cannot be accurately measured. Furthermore, many researchers who have extensively studied hydraulic fracturing cast a doubt on the accuracy of crackre-opening pressure as well as the variation in pore hydraulic pressure in cracks.”)

	Claim 15

	Ryu teaches that: The method of claim 9, wherein the aspect of the cooling process is related to a transient temperature contour that is to be induced by a cooling agent during the cooling process. (Ryu col 18 line 50-53 "Transient heat flow analysis is performed while heat conducts through the coolant container to the borehole wall and into the rock.")

	Claim 16 
	
	Ryu teaches that: The method of claim 9, wherein the aspect of the cooling process is related to a temperature gradient contour of the rock during the cooling process. (Ryu col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. 8A through 8J are resultant screens showing a thermal crack growing with the lapse of time;")

	Claim 17

	Ryu teaches that: The method of claim 9, wherein the aspect of the cooling process is related to a preidentified change in axial stress that is to be induced along an axis of the borehole as a result of the cooling process. (Ryu col 1 line 7-12 “The present invention relates to a method and apparatus for measuring in-situ stress in rock, and more particularly, to a method and apparatus for measuring in-situ stress in rock, in which the in-situ stress in rock is measured by applying heat to the rock using a cryogenic coolant to thereby generate cracks.” Ryu col 4 line 57-60 "According to one aspect of the present invention, in situ stress includes maximum and minimum horizontal principal stresses, which act in directions perpendicular to each other on a plane perpendicular to an axis of the borehole;")

	Claim 18 

	Ryu teaches that: An electronic device comprising: one or more processors; and (Ryu "Col 22 line 47  "A computerized method for measuring in-situ stress in rock using a thermal crack") one or more non-transitory computer-readable media comprising instructions that, upon execution of the instructions by the one or more processors, are to cause the electronic device to (Ryu col 22 line 63-66 “and a calculating step of calculating by a processor the in-situ stress of the rock using the first cracking temperature of the borehole wall and the cracking point,”) identify a stage of a multi-stage borehole (col 1 lines 48-53 and Fig 1 Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress" examiners note, citing the creation of the borehole; Ryu col 5 line 32-39 “According to one aspect of the present invention, maximum and minimum horizontal principal stresses are decided by: fanning a plurality of cracks at different points in the borehole wall, creating a plurality of first equations, and calculating a plurality of solutions of maximum and minimum horizontal principal stresses; and performing a least square method using the plurality of solutions of maximum and minimum horizontal principal stresses” examiners note: deciding where to determine the stresses in the borehole, and applying Col 1 lines 48-53 in the test section to further identify a stage to test.), wherein a hydraulic fracturing process is to be performed on rock adjacent the stage; (Ryu Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress") identify a parameter of the rock; (Ryu Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress" examiners note, citing the target rock adjacent to the borehole, a parameter was identified that made it a target rock col 2 line 3-8 discuss a possible parameter for target being the type of rock.) simulate, based on the parameter, a cooling process performed on the rock according to a criteria of the cooling process; and (Ryu col 2 line 58-59  "first cooling step of cooling a wall of the borehole," output a visual representation of indication of the parameter for use in performing the cooling process (Ryu Fig 8 col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. SA through SJ are resultant screens showing a thermal crack growing with the lapse of time;") performing the cooling process at the multi-stage borehole to induce axial tensile stress at the identified stage of the multi-stage borehole. (Ryu Fig 2 and Fig 3 disclose a cooling step to determine axial stress induced) when the induced axial tensile stress equals a threshold value identified by the simulated cooling process. (Ryu Col 12 line 3-12; disclosing the calculation of maximum stress in a borehole to determine fracture pressure identified by a cooling process and simulation)
While Ryu discloses a simulation involving a cooling process on a target formation to determine critical stress, Ryu does not disclose that it would initiate a hydraulic fracturing process. 

However, Emery discloses: Terminating the cooling process and initiating hydraulic fracturing (col 3 line 54-65; disclosing the end of the cooling process and the beginning of the hydraulic fracturing) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of hydraulic fracturing as taught in Emery to improve the simulation treatment of Ryu for the predictable result of determining critical stress of a rock/induce tensile stress and then fracturing the rock.

	Claim 19

	Ryu teaches that: The electronic device of claim 18, wherein the instructions are further to cause the electronic device to output a visual indication of an aspect of the cooling process. (Ryu col 19 line 33-34 "The sequence of fracturing (cracking) during the initial cooling cycle can be visualized from FIG. 8A-8J).")

	Claim 20

	Ryu teaches that: The electronic device of claim 19, wherein the aspect of the cooling process is related to one of: a transient temperature contour that is to be induced by a cooling agent during the (Ryu col 18 line 50-53 "Transient heat flow analysis is performed while heat conducts through the coolant container to the borehole wall and into the rock.") cooling process, a temperature gradient contour of the rock during the cooling process, and a change in axial stress that is to be induced along an axis of the borehole as a result of the cooling process. (Fig 12A-12H Ryu col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. 8A through 8J are resultant screens showing a thermal crack growing with the lapse of time;")
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Pat No 8082105) in view of Emery (US Pat No 4476932) as applied to claim 1 above, and further in view of Ryu (US Pat No 8082105).

	Claim 6 

Ryu does not disclose: the time period is greater than 10 minutes (Ryu col 20 line 21-26 to thaw the borehole and bring it back to its original temperature state, which can be practically done by withdrawing the cryogenic fluid from the coolant container and blowing the borehole periphery with ambient temperature air for a few minutes and at the same time monitoring the temperature, until it is stabilized).
The specification recites that “the cooling process may take on the order of 10 minutes, while in other embodiments the cooling process may be longer or shorter. For example, in some embodiments the cooling process may be performed for between approximately 10 minute and approximately 20 minutes [0039].”  Therefore, the specification does not disclose that the specifically claimed is critical (see MPEP 2144.05(II)).  Furthermore, the specification recites that “typically, the amount of time for the cooling process may be based on one or more factors such as thermal mechanical properties of the rock, temperature of the rock, temperature of the coolant, etc. -Ryu col 20 line 21-26” [Examiners note: the cooling process is taken to be the entire process outlined in cited art, cooling, heating and re-cooling].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time period of Ryu to be a time period greater than 10 minutes. Further, as Ryu teaches the consideration of the thermal mechanical properties of the rock, the temperature of the rock (t) and the temperature of the coolant (r), and the specification for the instant invention does not disclose that the particular range is critical, the particular use of this specific range is a matter of routine optimization and it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105, USPQ 233,235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. Applicant argues Ryu is silent with regard to a simulation of a cooling process by electronic device, Examiner disagrees as Ryu discloses using a FISH program (col 20 line 47-48) to monitor downhole conditions as well as disclosed in claim 1 of the prior art using a computerized method. Applicant further argues Ryu doesn’t disclose a simulation. Examiner respectfully disagrees as the disclosure in the prior art discloses a simulation (Ryu col 20 line 37-40) occurs to determine the fracture pattern. Applicant argues that Ryu doesn’t teach cooling the borehole by simulation. Examiner respectfully disagrees as Ryu discloses the simulation of cooling the borehole (col 20 line 37-48). 
Applicant’s arguments, see page 2 second paragraph, filed 9/13/2022, with respect to the rejections of claims 1, 9, and 18 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Ryu in view of Emery.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        
/Nicole Coy/Primary Examiner, Art Unit 3672